                                                                                               Case 3:18-cv-00124-RCJ-WGC Document 121 Filed 06/01/20 Page 1 of 4



                                                                                           1 Nathan J. Aman, Esq.
                                                                                             NV Bar No. 8354
                                                                                           2 VILORIA, OLIPHANT
                                                                                              OSTER & AMAN L.L.P.
                                                                                           3 P.O. Box 62
                                                                                             Reno, Nevada 89504
                                                                                           4
                                                                                             Telephone:   (775) 284-8888
                                                                                           5 Email: naman@renonvlaw.com

                                                                                           6 Frank J. Wright, Esq. (TX Bar No. 22028800)
                                                                                             (pro hac vice)
                                                                                           7 FOLEY GARDERE
                                                                                             FOLEY & LARDNER LLP
                                                                                           8 2021 McKinney Avenue, Suite 1600
Office: (775) 284-8888 Fax: (775) 284-3838




                                                                                           9 Dallas, Texas 75201
                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509




                                                                                             Telephone:      (214) 999-4859
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10 Email:   fwright@foley.com
            COUNSELORS AT LAW




                                                                                          11 Counsel for HALL CA-NV, LLC
             ATTORNEYS AND




                                                                                          12                           UNITED STATES DISTRICT COURT
                                                                                                                        DISTRICT OF NEVADA (RENO)
                                                                                          13

                                                                                          14
                                                                                             HALL CA-NV, LLC., a Texas limited liability
                                                                                          15 company,                                            Case No: 3:18-cv-00124-RCJ-CBC

                                                                                          16                               Plaintiff,
                                                                                                     vs.                                          SUBSTITUTION OF ATTORNEY
                                                                                          17
 AMAN L.L.P.
 OLIPHANT,
  VILORIA,

  OSTER &




                                                                                          18 LADERA DEVELOPMENT, LLC, a Nevada
                                                                                             limited liability company,
                                                                                          19
                                                                                                                        Defendant.
                                                                                          20 _________________________________________
                                                                                             LADERA DEVELOPMENT, LLC, a Nevada
                                                                                          21 limited liability company,

                                                                                          22
                                                                                                                Counter-Claimant,
                                                                                          23
                                                                                                    vs.
                                                                                          24
                                                                                                HALL CA-NV, LLC, a Texas limited
                                                                                          25    liability company,
                                                                                          26                    Counter-Defendant.
                                                                                          27
                                                                                          28

                                                                                                1182449                                    -1-
                                                                                               Case 3:18-cv-00124-RCJ-WGC Document 121 Filed 06/01/20 Page 2 of 4



                                                                                           1                                    SUBSTITUTION OF ATTORNEY

                                                                                           2              COMES NOW Plaintiff/Counter-Defendant, Hall CA-NV, LLC, and hereby substitutes as
                                                                                           3 their attorney in the above-entitled action,

                                                                                           4
                                                                                                          Frank J. Wright, Esq. (TX Bar No. 22028800) (p ro hac vice)
                                                                                           5              Law Offices of Frank J. Wright, PLLC
                                                                                                          2323 Ross Avenue, Suite 730
                                                                                           6              Dallas, TX 75201
                                                                                                          Telephone (214) 953-9100
                                                                                           7              Email: frank@fjwright.law
                                                                                           8 as attorney of record (pro hac vice) in place and stead of:
Office: (775) 284-8888 Fax: (775) 284-3838

                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509




                                                                                           9              Frank J. Wright, Esq. (TX Bar No. 22028800) (pro hac vice)
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10              Steven C. Lockhart, Esq. (pro hac vice)
                                                                                                          Foley Gardere Foley & Lardner LLP
            COUNSELORS AT LAW




                                                                                          11              2021 McKinney Avenue, Suite 1600
             ATTORNEYS AND




                                                                                                          Dallas, Texas 75201
                                                                                          12              Telephone: (214) 999-4859
                                                                                                          Email: fwright@foley.com; slockhart@foley.com
                                                                                          13
                                                                                                ///
                                                                                          14

                                                                                          15 ///

                                                                                          16 ///

                                                                                          17
 AMAN L.L.P.
 OLIPHANT,
  VILORIA,

  OSTER &




                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27
                                                                                          28

                                                                                                1182449                                            -2-
                                                                                               Case 3:18-cv-00124-RCJ-WGC Document 121 Filed 06/01/20 Page 3 of 4



                                                                                           1

                                                                                           2              This Substitution of Attorney is only with regard to the above-named law firms.
                                                                                           3 Frank J. Wright, Esq. (TX Bar No. 22028800) of his new law firm, Law Offices of Frank J. Wright,

                                                                                           4
                                                                                                PLLC remains co-counsel of record pro hac vice for Plaintiff Hall CA-NV, LLC, along with Nathan J.
                                                                                           5
                                                                                                Aman, Esq. of the law firm Viloria, Oliphant, Oster & Aman L.L.P. who also remains co-counsel of
                                                                                           6
                                                                                                record for Plaintiff Hall CA-NV, LLC. Steven C. Lockhart, Esq. of the Law Firm of Foley Gardere
                                                                                           7
                                                                                                Foley & Lardner LLP is hereby disassociated from the matter.
                                                                                           8
Office: (775) 284-8888 Fax: (775) 284-3838




                                                                                                           th
                                                                                           9 DATED this _29 _ day of May, 2020.                       Plaintiff, HALL NV-CA, LLC
                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10                                                 By:      /s/ Michael Jaynes
                                                                                                                                                   Michael Jaynes, President
            COUNSELORS AT LAW




                                                                                          11 I consent to the foregoing substitution.
             ATTORNEYS AND




                                                                                          12
                                                                                                                                             VILORIA, OLIPHANT,
                                                                                          13                                                   OSTER & AMAN L.L.P.
                                                                                          14
                                                                                                                                             By:       /s/ Nathan J. Aman, Esq.
                                                                                          15                                                       Nathan J. Aman, Esq.
                                                                                                                                                   Nevada Bar No. 8354
                                                                                          16                                                       P.O. Box 62
                                                                                                                                                   Reno, Nevada 89504
                                                                                          17                                                       (775) 284-8888
 AMAN L.L.P.
 OLIPHANT,
  VILORIA,

  OSTER &




                                                                                                                                                   (775) 284-3838 - fax
                                                                                          18
                                                                                                                                                   Email: naman@renonvlaw.com
                                                                                          19
                                                                                                                                                        and
                                                                                          20

                                                                                          21                                                 FOLEY GARDERE
                                                                                                                                             FOLEY & LARDNER LLP
                                                                                          22

                                                                                          23
                                                                                                                                             By:       /s/Frank J. Wright, Esq.
                                                                                          24                                                       Frank J. Wright, Esq.
                                                                                                                                                   Steven C. Lockhart, Esq.
                                                                                          25                                                       2021 McKinney Avenue, Suite 1600
                                                                                                                                                   Dallas, Texas 75201
                                                                                          26                                                       Telephone: (214) 999-4859
                                                                                                                                                   Email: fwright@foley.com
                                                                                          27
                                                                                                                                                          slockhart@foley.com
                                                                                          28

                                                                                                1182449                                        -3-
                                                                                               Case 3:18-cv-00124-RCJ-WGC Document 121 Filed 06/01/20 Page 4 of 4



                                                                                           1

                                                                                           2 I am duly admitted to practice (pro hac vice) in this District. Above substitution accepted.

                                                                                           3              DATED this _29th __ day of May, 2020.
                                                                                           4
                                                                                                                                              LAW OFFICES OF
                                                                                           5                                                  FRANK J. WRIGHT, PLLC

                                                                                           6
                                                                                                                                              By :__/s/ Frank J. Wright, Esq.____________
                                                                                           7                                                      Frank J. Wright, Esq.
                                                                                                                                                  (TX Bar No. 22028800)(pro hac vice)
                                                                                           8                                                      2323 Ross Avenue, Suite 730
Office: (775) 284-8888 Fax: (775) 284-3838




                                                                                                                                                  Dallas, TX 75201
                                             327 CALIFORNIA AVENUE ~ RENO, NEVADA 89509




                                                                                           9
                                                                                                                                                  Telephone 214-953-9100
   P. O. BOX 62 ~ RENO, NEVADA 89504




                                                                                          10                                                      Email: frank@fjwright.law
                                                                                                                                                  New Attorneys for HALL CA-NV, LLC
            COUNSELORS AT LAW




                                                                                          11
             ATTORNEYS AND




                                                                                                Please check one: _X__ RETAINED, or ____ APPOINTED BY THE COURT
                                                                                          12

                                                                                          13

                                                                                          14              APPROVED:

                                                                                          15

                                                                                                         June 1, 2020
                                                                                          16 DATED this ____________________, 2020 By: ________________________________
                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                          17
 AMAN L.L.P.
 OLIPHANT,
  VILORIA,

  OSTER &




                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27
                                                                                          28

                                                                                                1182449                                           -4-
